Citation Nr: 0801734	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-40 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1998 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.   

The veteran's claim for service connection for a bilateral 
knee disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Throughout his appeal, the veteran has contended that he 
sustained injuries to his knees when fulfilling his military 
responsibilities and playing football during service.  He has 
described continued knee pain since service.  

The Board notes that service medical records reflect multiple 
complaints of knee and/or joint pain.  In-service physical 
examinations, and X-rays, of the veteran's knees were 
unremarkable.  However, a February 2002 record includes an 
examiner's opinion that the veteran's complaints were 
suggestive of patellofemoral syndrome.  

According to relevant post-service medical records, a 
September 2004 VA examination of the veteran's knees 
demonstrated moderate crepitus, some limitation of motion, 
and mild joint line tenderness with palpation bilaterally.  
At that time, the examiner diagnosed bilateral patellofemoral 
syndrome but provided no opinion regarding the etiology of 
this disability.  

Additionally, magnetic resonance imaging completed on the 
veteran's knees in March 2005 showed the appearance of a 
medial meniscal tear in the right knee with negative findings 
in the left knee.  

Lastly, in the substantive appeal which was received at the 
RO in December 2005, the veteran reported undergoing post-
service knee surgery.    

In light of these relevant medical findings as well as the 
veteran's persistent complaints of knee pain (both during and 
after service), the Board concludes that, on remand, the 
veteran should be accorded an opportunity to undergo a 
current VA orthopedic examination.  The purpose of the 
examination is to determine, to the extent possible, the 
etiology of any diagnosed knee disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining release forms from the 
veteran and any other required 
information, records of all post-service 
knee treatment received by the veteran 
should be obtained and associated with the 
claims folder.  The Board is particularly 
interested in the report of the 
post-service knee surgery that the veteran 
underwent.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature, extent, and etiology of any 
diagnosed bilateral knee disability that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent pathology should be noted.  
In addition, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
knee disability is related to an event, 
injury, or disease that occurred in 
service, including the in-service episodes 
of complaints of knee pain.  A complete 
rationale should be provided for all 
opinions expressed.

3.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or appropriate action must 
be handled in an expeditious manner.  See U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


